Citation Nr: 0911879	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-39 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Michael J. Pontarolo, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran's widow) and T.B., M.D. (the Veteran's 
physician)




ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 30, 1943 to 
December 5, 1947, from December 10, 1947 to February 6, 1950, 
and from August 1950 to July 19, 1951.  The Veteran died on 
January [redacted], 2006.  The appellant is the surviving spouse of 
the Veteran.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2006  decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  
The appellant timely filed a Notice of Disagreement (NOD) 
that same month.  The RO provided a Statement of the Case 
(SOC) in October 2006 and thereafter, in December 2006, the 
appellant timely filed a substantive appeal.  

In February 2009, the appellant and the Veteran's treating 
physician testified at a video conference hearing before the 
undersigned Veterans Law Judge.  During the hearing, the 
appellant submitted a waiver of initial RO consideration.

In April 2006, the appellant applied for a loan guaranty.  In 
an internal March 2006 correspondence, the RO determined that 
the appellant was not eligible because the Veteran did not 
die from a service connected disease.  As discussed in detail 
below, the instant decision grants entitlement to service 
connection for cause of the Veteran's death.  Accordingly, 
this claim is referred to the RO for appropriate action.



FINDINGS OF FACT

1. A certificate of death indicates that the Veteran died in 
January 2006 of an arrhythmia, due to or as a consequence of 
coronary artery disease (CAD).

2. At the time of the Veteran's death, service connection was 
in effect for residuals of frostbite of the upper and lower 
extremities with Reynaud's disease.

3. A private physician familiar with the Veteran's medical 
history testified that the service-connected Reynaud's 
disease contributed substantially and materially to the 
Veteran's cause of death; there is no competent contrary 
opinion of record.

4. The Veteran's fatal heart disease was causally linked to 
his Reynaud's disease.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for the 
cause of the Veteran's death.  Therefore, no further 
development is needed with respect to the appellant's appeal.

II. Law and Regulations

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of active service 
or an already service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death.  For a service-connected disability to be the 
principal (primary) cause of death it must singly or with 
some other condition be the immediate or underlying cause or  
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994). 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
An appellant will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when an 
appellant seeks benefits and the evidence is in relative 
equipoise, the appellant prevails.  Wells v. Principi, 18 
Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  A claim will be denied only if a 
preponderance of the evidence is against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


III. Analysis

a. Factual Background

In a March 1952 rating decision, the RO granted service 
connection for the Veteran's residuals of frostbite of the 
hands and feet.  The RO rated the disability at 20 percent.

An April 1968 X-ray showed Marie-Strumpell disease (now known 
as ankylosing spondylitis).  A May 1968 rating decision 
denied service connection for this condition.

At the time of the Veteran's death, service connection was in 
effect for residuals of frostbite of the upper and lower 
extremities with Reynaud's disease and ankylosing 
spondylitis.

The Veteran submitted to a March 2005 VA examination.  He 
reported that both upper extremities lost circulation during 
cold weather.  He complained of numbness, tingling, stiffness 
and burning pain.  He also reported abnormal sensation, 
change in skin color, swelling with popping, edema, and sleep 
disturbances.  The examiner noted skin changes with atrophy, 
thin skin, dystrophic nails, and the absence of hair on both 
hands.  Both hands were observed to be pale white with 
dryness and peeling.  Reynaud's syndrome was present on both 
hands distal to the wrist.  There was no digital ulceration 
and no auto amputation.  The femoral and popliteal pulses 
were measured at 1+ and equal in both hands.  The Veteran had 
difficulty tying his shoes, fastening buttons, and picking up 
a piece of paper.  X-rays were normal.
In a September 2005 rating decision, the RO rated each upper 
and lower extremity disability separately and increased the 
schedular ratings for all four disabilities to 30 percent.  

The Veteran died in January 2006 at a private hospital.  The 
death certificate reflects that the cause of his death was an 
arrhythmia due to CAD.  The death certificate was signed by 
T.B., M.D. (Dr. T.B.; initials used to protect privacy).

During the February 2009 video conference hearing, the 
Veteran's private treating physician, Dr. T.B. testified that 
he treated the Veteran from 1991 until his death in 2006.  He 
opined that the Reynaud's disease materially contributed to 
the Veteran's death.  The physician provided detailed 
testimony in explaining that the Reynaud's disease 
"unlocked" or caused the Veteran's quiescent ankylosing 
spondylitis to become symptomatic, which in turn compromised 
his breathing, which then materially contributed to his fatal 
cardiac arrhythmia.  

b. Discussion

The medical opinion of record provides a nexus between the 
Veteran's service-connected Reynaud's disease and his fatal 
arrhythmia.  The Board finds Dr. T.B.'s medical opinion to be 
competent.  The physician, who had treated the Veteran over a 
15 years period (1991-2006), concluded that the Veteran's 
Reynaud's disease was a major contributing factor to his 
arrhythmia.  He provided a rationale for this opinion, to 
include the fact that numerous medical studies have linked 
Reynaud's disease to ankylosing spondylitis.  He further 
testified that ankylosing spondylitis prevented the Veteran's 
ribs from fully expanding during the cardiac event in 2006.  
Dr. T.B.'s opinion was not speculative and there is no 
indication of any additional medical evidence that is 
available and not of record.  There is no contrary competent 
opinion of record.  

The Board has considered obtaining an independent medical 
expert (IME) opinion for resolution of the matter on appeal.  
See 38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. §§ 3.328(a), 
20.901(d) (2008).  However, Dr. T.B.'s testimony was quite 
detailed in nature and cited medical evidence in the claims 
file in support of his opinion linking the Veteran's service-
connected Reynaud's disease to his fatal cardiac arrhythmia.  
Moreover, it is not permissible for VA to undertake 
additional development if the purpose is to obtain evidence 
against an appellant's case.  See Mariano v. Principi, 17 
Vet. App. 305, 312 (2003).

In view of the foregoing, the Board finds that service 
connection for the cause of the Veteran's death is warranted.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; Ruiz v. Gober, 10 Vet. 
App. 352 (1997).  


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


